J-S78036-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
PAUL JOSEPH BEGNOCHE,                     :
                                          :
                  Appellant               :           No. 286 MDA 2014

         Appeal from the PCRA Order entered on January 24, 2014
            in the Court of Common Pleas of Dauphin County,
              Criminal Division, No. CP-22-CR-0004038-2010

BEFORE: GANTMAN, P.J., JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED FEBRUARY 05, 2015

      Paul Joseph Begnoche (“Begnoche”), pro se, appeals from the Order

dismissing his first Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court set forth the relevant underlying facts as follows:

      In 2010, [Begnoche] was arrested and charged with the
      following: Rape of a Child Under 13 Years of Age, Involuntary
      Deviate Sexual Intercourse with a Child Under 13 Years of Age,
      Statutory Sexual Assault, Incest, Indecent Assault – Person
      Under 13 Years of Age, Unlawful Contact or Communication with
      a Minor. [The charges arose out of Begnoche’s assaults of his
      daughter, who was between seven and ten years old at the time
      of the incidents.] On December 5, 2011, [] Begnoche entered a
      negotiated plea of nolo contendere to all charges, and on the
      same day[,] he was sentenced to an aggregate term of
      incarceration of ten (10) to twenty (20) years[,] followed by a
      consecutive term of ten (10) years’ probation[,] along with
      payment of costs of prosecution and fines totaling $5,500. An
      Order was entered on April 2, 2012[,] classifying [Begnoche] as
      a Sexually Violent Predator [“SVP”]. No direct appeal was taken.
J-S78036-14


      On November 8, 2012, [Begnoche] filed a timely first PCRA
      Petition[,] for which [the PCRA c]ourt appointed counsel. On
      February 7, 2013, PCRA counsel filed a Motion to withdraw along
      with a “Turner/Finley1 Letter.” The Commonwealth filed an
      Answer to PCRA counsel’s Motion on June 12, 2013. [Begnoche]
      also filed several pro se filings[,] including objections to PCRA
      counsel’s Motion and “Turner/Finley Letter” and the
      Commonwealth’s response.

PCRA Court Opinion, 12/30/13, at 1-2 (footnotes omitted, footnote added).

      The PCRA court allowed PCRA counsel to withdraw and provided

Begnoche Notice of Intent to Dismiss the Petition Without a Hearing.

Begnoche filed an Objection to the Notice.     The PCRA court subsequently

dismissed Begnoche’s Petition. Begnoche filed a timely Notice of Appeal.

      On appeal, Begnoche has included a Statement of Questions raising

fourteen questions, some including sub-issues. See Brief for Appellant at ix-

xi. Due to the volume of the questions presented, we will not restate them

herein.   We additionally note that Begnoche has filed an appellate brief that

exceeds 100 pages.

      Pennsylvania Rule of Appellate Procedure 21352 clearly states that

“[u]nless otherwise prescribed by an appellate court … a principal brief shall

not exceed 14,000 words.”     Pa.R.A.P. 2135(a)(1).    Further, “[a] principal

brief that does not exceed 30 pages when produced by a word processor or


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
2
  We note that the Supreme Court of Pennsylvania recently adopted
amendments to Rule 2135. See 2014 PENNSYLVANIA COURT ORDER 0057.
However, these amendments only apply to briefs filed after March 1, 2015.


                                 -2-
J-S78036-14


typewriter shall be deemed to meet the limitations in paragraph (a)(1).”

Pa.R.A.P. 2135(d). While Begnoche’s brief is clearly in violation of the word

limit, we do not deem Begnoche’s claims waived.

       Initially, we will address Begnoche’s claims related to his entry of his

nolo   contendere   plea.     Begnoche   contends   that   his   plea   counsel’s

ineffectiveness caused him to enter the involuntary plea.         See Brief for

Appellant at 4, 7, 68, 71, 79-80, 82, 83-84; see also id. at 105-06 (wherein

Begnoche argues that his plea counsel apologized for his representation).

Begnoche claims that counsel did not adequately discuss the plea terms

prior to the plea colloquy.    Id. at 69, 74, 76-78.    Begnoche additionally

asserts that counsel failed to prepare a proper defense strategy, which

resulted in the nolo contendere plea. Id. at 71, 78. Begnoche also argues

that counsel led him to believe that he was being transported to court for a

pre-trial conference, and not a plea colloquy. Id. at 72-73, 74. Begnoche

claims that as a result, he was overwhelmed by the process and did not

enter a voluntary plea. Id. at 72-73.

       Begnoche further argues that he did not enter a voluntary plea

because the trial court violated the terms of the plea agreement when it re-

negotiated the terms of the plea during the oral colloquy.        Id. at 93-96.

Begnoche also asserts that plea was unknowingly given because the trial

court did not adequately define the nature of the charges he was facing

during the colloquy.    Id. at 4, 74, 98-99; see also id. at 1-3 (wherein



                                  -3-
J-S78036-14


Begnoche argues that he was unaware of the terms of the plea colloquy and

therefore entered an involuntary plea).   Begnoche claims that the date of

the offense utilized during the plea colloquy was erroneous. Id. at 97.

     Here, the trial court addressed Begnoche’s claims and determined

them to be without merit. See Trial Court Opinion, 12/30/13, at 5-10;3 see

also Written Plea Colloquy, 12/5/11, at 1-4 (unnumbered); N.T., 12/5/11,

at 2-9. We adopt the sound reasoning of the trial court for the purpose of

this appeal.   See Trial Court Opinion, 12/30/13, at 5-10; see also

Commonwealth v. Stork, 737 A.2d 789, 790-91 (Pa. Super. 1999) (stating

that “[a] defendant is bound by the statements he makes during his plea

colloquy, and may not assert grounds for withdrawing the plea that

contradict statements made when he pled.”).

     We additionally note that Begnoche has not demonstrated that the

trial court changed the terms of the plea during the oral colloquy. Indeed,

the Commonwealth correctly pointed out to the trial court the terms of the

negotiated plea agreement with regard to Begnoche’s sentence. Begnoche

does not show that the Commonwealth misrepresented the terms of the

negotiated plea. Moreover, with regard the date of the offense, Begnoche

accepted the date of offense, as stated during the plea colloquy, in entering


3
  In its Opinion, the trial court references Begnoche’s argument relating to
the actions of Connecticut law enforcement during the extradition process.
See Trial Court Opinion, 12/30/13, at 8. As noted infra, we agree with the
trial court’s analysis that this argument is not cognizable under the PCRA.
See id.; see also 42 Pa.C.S.A. § 9543(a)(2).


                                 -4-
J-S78036-14


his nolo contendere plea. N.T., 12/5/11, at 5;4 see also Stork, 737 A.2d at

790-91.   Based upon the foregoing, Begnoche voluntarily and knowingly

entered the nolo contendere plea and plea counsel was not ineffective. See

Stork, 737 A.2d at 790 (stating that “[o]nce a defendant has entered a plea

…, it is presumed that he was aware of what he was doing, and the burden

of proving involuntariness is upon him.”) (citation omitted).

      Begnoche also argues that plea counsel was ineffective for failing to

file pre-trial suppression motions. Brief for Appellant at 69-70. However, it

is well-settled “that a defendant who pleads nolo contendere waives all

defects and defenses except those concerning the jurisdiction of the court,

legality of sentence, and validity of plea.”    Commonwealth v. Kraft, 739

A.2d 1063, 1064 (Pa. Super. 1999).             In his plea colloquy, Begnoche

explicitly waived his right to have his attorney file pre-trial motions.   See

Written Plea Colloquy, 12/5/11, at 2 (unnumbered); see also id. (wherein

Begnoche acknowledges that as a result of the plea, he can only raise issues

involving the voluntariness of his plea, jurisdiction of the court, and legality

of the sentence). Thus, we conclude that Begnoche’s ineffectiveness claim is

without merit, as he knowingly and voluntarily entered the nolo contendere




4
 Begnoche frames the argument related to the date of the offense stated at
the colloquy as one affecting the legality of his sentence. Brief for Appellant
at 97. However, Begnoche has not provided any pertinent argument to
support such a claim. See Pa.R.A.P. 2119(a). As noted above, Begnoche
entered a negotiated plea and does not demonstrate that the agreed-upon
sentence was illegal.


                                  -5-
J-S78036-14


plea and waived all defenses and defects, including the filing of suppression

motions.

     Begnoche also asserts that his PCRA counsel was ineffective for

abandoning him and fraudulently accepting the “allotted renumeration

granted by the Commonwealth.” Brief for Appellant at 85; see also id. at

86-92.

     In    effect,   Begnoche   challenges   counsel’s   withdrawal   under   the

precepts of Turner/Finley.         Our Supreme Court has explained the

procedure for withdrawal pursuant to Turner/Finley as follows:

     1) A “no-merit” letter by PCRA counsel detailing the nature and
     extent of his review; 2) The “no-merit” letter by PCRA counsel
     listing each issue the petitioner wished to have reviewed; 3) The
     PCRA counsel’s “explanation,” in the “no-merit” letter, of why
     the petitioner’s issues were meritless; 4) The PCRA court
     conducting its own independent review of the record; and 5) The
     PCRA court agreeing with counsel that the petition was
     meritless.

Commonwealth v. Pitts, 981 A.2d 875, 876, n.1 (Pa. 2009) (citation and

brackets omitted). Further, our Court held that the Supreme Court in Pitts

did not expressly overrule the additional requirement imposed by this Court

in Commonwealth v. Friend, 896 A.2d 607, 615 (Pa. Super. 2006), stating

     that PCRA counsel seeking to withdraw contemporaneously
     forward to the petitioner a copy of the application to withdraw
     that includes (i) a copy of both the “no-merit” letter, and (ii) a
     statement advising the PCRA petitioner that, in the event the
     trial court grants the application of counsel to withdraw, the
     petitioner has the right to proceed pro se, or with the assistance
     of privately retained counsel.

Commonwealth v. Widgins, 29 A.3d 816, 818 (Pa. Super. 2011).


                                   -6-
J-S78036-14


       Based upon our review of the record, PCRA counsel fulfilled the

requirements to withdraw pursuant to Turner/Finley and the PCRA court

properly allowed him to withdraw. Begnoche has not raised any additional

PCRA    counsel     ineffectiveness    claims   that   would    allow   him    relief.

Accordingly,   we    conclude   that    Begnoche’s     claims   of   PCRA     counsel

ineffectiveness are without merit.

       Begnoche also raises a significant number of additional claims.           See

Brief for Appellant at 3-67, 75, 80-81, 97, 100-06. Initially, Begnoche has

not demonstrated that these various claims are cognizable under the PCRA.

See 42 Pa.C.S.A. § 9543(a)(2).5         Moreover, as noted above, a defendant,

who knowingly and voluntarily pleads nolo contendere, is only entitled to

raise claims involving the jurisdiction of the court, legality of sentence and

the voluntariness of the plea. See Kraft, 739 A.2d at 1064. In light of the

fact that the remainder of the claims raised on appeal are not cognizable

under the PCRA, and the fact that Begnoche knowingly and voluntarily

entered the nolo contendere plea, we need not address these claims.

       Based upon the foregoing, the PCRA court properly dismissed

Begnoche’s PCRA Petition.

       Order affirmed.


5
  We note that Begnoche raises a claim regarding his classification as a SVP.
Brief for Appellant at 65. However, “the explicit language of the PCRA places
an independent challenge to [a] classification as a SVP outside the ambit of
the PCRA.” Commonwealth v. Masker, 34 A.3d 841, 842 (Pa. Super.
2011).


                                      -7-
J-S78036-14


     Gantman, P.J., joins the memorandum.

     Jenkins, J., concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/5/2015




                                  -8-
                                                                      (-\                  S7g{)3!11
                                                                               Circulated 01/21/2015 01:43 PM

                                                                    ORIGINAL
COMMONWEALTH OF PENNSYLVANIA                       IN THE COURT OF COMMON PLEAS
                                                   DAUPHIN COUNTY, PENNSYLVANIA
                            v.
                                                   DOCKET NO.: 4038 CR 2010
PAUL J. BEGNOCHE                                   PCRA



                                   MEMORANDUM ORDER


          Presently before the Court is Petitioner Paul J. Begnoche's C'Petitioner" or "Mr.

Begnoche'') Post-Conviction Relief Actl (PCRA) petition in the above-captioned matter

and PCRA counsel Bryan E. DePowell, Esquire's Motion to Withdraw as Counsel. For the

reasons set forth below we find that Petitioner's claims are without merit.

                                  PROCEDURAL HISTORY

          In 2010, Petitioner was arrested and charged with the following: Rape of a Child

Under 13 Years of Age, 2 Involuntary Deviate Sexual Intercourse with a Child Under 13

Years of Age,3 Statutory Sexual Assault,4 Incest,S Indecent Assault - Person Under 13

Years of Age,6 Unlawful Contact or Communication with a Minor.7 On December 5,

2011, Mr. Begnoche entered a negotiated plea of nolo contendere to all charges, and

on the same day he was sentenced to an aggregate term of incarceration of ten (10) to

twenty (20) years followed by a consecutive term of ten (10) years probation along

with payment of costs of prosecution and fines totaling $5,500. An Order was entered




142    Pa.C.S.   §§ 9541-9546.
218    Pa.C.S.   § 3121(c).
318    Pa.C.S.   § 3123(b).
4 18   Pa.C.S.   § 3122.1.
5 18   Pa.C.S.   § 4302.
6 18   Pa.C.S.   § 6301(a)(1).
7 18   Pa.C.S.   § 6318.
                                                                                   Circulated 01/21/2015 01:43 PM




on April 2, 2012 classifying Defendant as a Sexually Violent Predator. No direct appeal

was taken.


         On November 8, 2012, Petitioner filed a timely first PCRA Petition for which this

Court appointed counsel. On February 7, 2013, PCRA counsel filed a Motion to

Withdraw along with a "Turner/Finley Letter."s The Commonwealth filed an Answer to

PCRA Counsel's Motion on June 12, 2013. Petitioner has also filed several pro se filings

including objections to PCRA's Counsel's Motion and "Turner/Finely Letter" and the

Commonwealth's response. This Court has taken Petitioner's objections into

consideration as part of its required independent judicial review.


                                          DISCUSSION


         Before granting a "no merit" request, the Court must first conduct an

independent judicial examination to determine if the issues raised in Petitioner's PCRA

petition support a grant of relief. Commonwealth v. Bishop, 645 A.2d 274 (Pa. Super.

1994).


         Mr. Begnoche claims the following grounds for relief:


             •   A violation of the Constitution of this Commonwealth or the Constitution
                 or laws of the United States which, in the circumstances of the particular
                 case, so undermined the truth-determining process that no reliable
                 adjudication of guilt or innocence could have taken place. 42 Pa. C.S.A. §
                 9543(a)(2)(i).

             •   Ineffective assistance of counsel which, in the circumstances of the
                 particular case, so undermined the truth-determining process that no



8   Commonwealth v. Turner, 544 A.2d 927 (1988), Commonwealth v. Finley, 550 A.2d 213 (1988).

                                                  2
                                                                              Circulated 01/21/2015 01:43 PM




               reliable adjudication of guilt or innocence could have taken place. 42
               Pa.C.S. §9S43(a)(2)(ii).

           •   The improper obstruction by government officials of the petitioner's right
               to appeal where a meritorious appealable issue existed and was properly
               preserved in the trial court.

           •   A plea of guilty unlawfully induced where the circumstances make it likely
               that the inducement caused the petitioner to plead guilty and the
               petitioner is innocent.

       Petitioner's PCRA filing and supporting documents is quite lengthy, includes his

Petition for Habeas Corpus which was filed in Connecticut, and is often unclear and

incoherent. From what this Court can discern, he is seeking reinstatement of his appeal

rights "non [sic] Pro Tunc" and to withdraw of his guilty plea "if after consultation with

his attorney ... it becomes totally necessary in seeking the necessary relief the defendant

needs to be absolved from the specific charges of: Rape of A Child/Incest." (PCRA

Petition, "PCRA Area" (11), p. 9 of 9).

       Petitioner raises four issues in his Post-Conviction Relief Act petition: (1) a

violation of his constitutional rights; (2) ineffective assistance of counsel; (3) guilty plea

unlawfully induced; and (4) improper obstruction by government officials of the right to

appeal where a meritorious appealable issue existed. We find that none of Petitioner's

claims have merit as he entered his plea voluntarily and with full knowledge and, thus,

has failed to demonstrate any manifest injustice which would permit this Court to

consider a request to withdraw his plea, if he so desired.

       In the instant case, Petitioner entered into a negotiated plea agreement and pled

nolo contendere to all charges. In terms of its effect upon a case, a plea of nolo

contendere is treated the same as a guilty plea. Thus, as with a guilty plea, in order for

                                              3
                                                                                   Circulated 01/21/2015 01:43 PM




a defendant to prevail on a post sentence motion to withdraw a plea of nolo

contendere, the defendant must demonstrate manifest injustice. Manifest injustice can

be shown if the defendant establishes that he or she did not tender the plea voluntarily.

Commonwealth v. Lewis, 791 A.2d 1227, 1230-31 (Pa. Super. 2002) (internal citations

and quotations omitted); see also Pa.R.Crim.P. 591.


           Petitioner's first claim is that he suffered constitutional violations that so

undermined the truth-determining process, no reliable adjudication of guilt or innocence

could occur. To support this claim, Petitioner argues that the police officers who

questioned him in Connecticut prior to his extradition went beyond the legal bounds of

interrogation. He also argues the affidavit of probable cause that was used for his arrest

and subsequent conviction was falsified. In addition, he argues there were multiple

Miranda 9 violations surrounding his arrest, interrogation, extradition, and detainment.


           The second claim of ineffective assistance of counsel mainly stems from the

circumstances surrounding Petitioner's guilty plea. On December 5, 2011, Petitioner

believed he was being transported to court in order to meet with his public defender for

a pre-trial conference. Instead, he was "brought directly in the courtroom" where he

became "so overwhelmed ... [he] went into a[n] impervious mechanical mind-set."l0 He

argues that the whole process was so traumatic that he was unable to make any

intelligible and coherent decisions. Petitioner claims his public defender apologized to

him, stating that his only relief was through a PCRA petition and advised him to claim



9    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
10   Petitioner's PCRA petition, pg. 1.

                                                       4
                                                                              Circulated 01/21/2015 01:43 PM




ineffective assistance of counsel. In addition, it is alleged that the public defender failed

to submit numerous letters written by Petitioner's family and friends that display his

character.


       The third claim is that his guilty plea was involuntary and unlawfully induced. His

argument to support this claim is similar to that above - the traumatic experience of

being brought directly into the courtroom caused him to have a mental breakdown

resulting in him being unable to make any intelligible decision. In addition, Petitioner

argues his public defender failed to advise him of the full extent of the plea and the

gravity of the charges against him.


       The last claim is that there was improper obstruction by government officials of

the petitioner's right to appeal where a meritorious appealable issue existed and was

properly preserved. To support this claim, Petitioner argues his pro se "work product"

was illegally seized from the Connecticut prison in which he was detained prior to

extradition. In addition, Petitioner argues the Connecticut prison illegally reviewed his

outgoing and incoming mail. Essentially the argument is if his "work product" was not

illegally seized and held, then he would have been able to file certain petitions on time.


       The issue that lies at the heart of most of Petitioner's claims is whether the nolo

contendere plea was made knowingly and voluntarily. Pennsylvania Rule of Criminal

Procedure 590(8) provides:

       (8) Plea Agreements
       (1) When counsel for both sides have arrived at a plea agreement, they
       shall state on the record in open court, in the presence of the defendant,
       the terms of the agreement, unless the judge orders, for good cause

                                              5
                                                                                             Circulated 01/21/2015 01:43 PM




       shown and with the consent of the defendant, counsel for the defendant,
       and the attorney for the Commonwealth, that specific conditions in the
       agreement be placed on the record in camera and the record sealed.
       (2) The judge shall conduct a separate inquiry of the defendant on the
       record to determine whether the defendant understands and voluntarily
       accepts the terms of the plea agreement on which the guilty plea or plea
       of nolo contendere is based.

       The comment to Rule 590 provides a non-inclusive set of suggested inquiries a

court should make when determining whether to accept a defendant's plea:

       (1) Does the defendant understand the nature of the charges to which he or she
       is pleading guilty or nolo contendere?
       (2) Is there a factual basis for the plea?
       (3) Does the defendant understand that he or she has the right to trial by jury?
       (4) Does the defendant understand that he or she is presumed innocent until
       found guilty?
       (5) Is the defendant aware of the permissible range of sentences and/or fines for
       the offenses charged?
       (6) Is the defendant aware that the judge is not bound by the terms of any plea
       agreement tendered unless the judge accepts such agreement?l1

       Review of the instant record reveals that Petitioner appeared with his counsel in

open court on the day he pled           nolo contendere and the Commonwealth               recited the

factual basiS for the plea and conducted an oral colloquy which corresponded to the

negotiated plea agreement. A written colloquy signed by Petitioner was admitted into

the record, as well. Petitioner responded in the affirmative to the Assistant District

Attorney and the Judge when asked if he understood the charges that he was facing, if

he understood that he was giving up certain constitutional rights such as the right to a

jury trial wherein he would be presumed innocent and that his appellate rights would be




11 The comment provides a   7th   suggested inquiry that is inapplicable here as it pertains to a murder
charge.

                                                       6
                                                                                Circulated 01/21/2015 01:43 PM




severely limited. (Notes of Testimony, Guilty Plea/Sentencing, 12/5/11 at 3-4; 6-9).12

Petitioner's testimony makes clear he understood that by pleading        nolo contendere he

was conceding that the Commonwealth had sufficient evidence to prove that he was

guilty of the pending charges, beyond a reasonable doubt and, for sentencing purposes,

he would be treated as if he had pleaded guilty, and a conviction would appear on his

criminal record. (N.T. at 6-8). At the plea hearing on December 5, 2011, Petitioner

indicated he "requested the nolo plea ... because he "could never put [his] daughter on
                                            ff




the stand to be in front of the court to have to deal with all this and sort it out in public"

making it abundantly clear to this Court that he understood the action he was taking

and the repercussions that would result. (N.T. at 7, lines 19-23).

          Regarding the actual sentence, the Court acknowledged on the record that the

parties had agreed to a sentence of incarceration of ten (10) to twenty (20) years and,

further, the written colloquy reflected the same, along with the possible maximum

prison term and fines that could have been imposed had he not entered a plea. (N.T. at

5-6; 8). Petitioner represented to the Court that he had had spoken with his attorney

about the negotiated plea and, most importantly, that he made the decision to enter

the plea voluntarily and of his own free will. (N.T. at 8).

          With these facts in mind, we find Petitioner's claim of a constitutional violation to

be without merit. Review of the sentencing transcript indicates that the necessary

constitutional safeguards were preserved through an extensive review by counsel and

the Court of Petitioner's rights and any rights that he would be forfeiting by entering a



12   Hereinafter "N.T."

                                                 7
                                                                             Circulated 01/21/2015 01:43 PM




plea. Petitioner's responses were clear, concise and unambiguous. Regarding any

claims that relate to actions by Connecticut law enforcement during the extradition

process, we find that they are not cognizable claims that may be pursued in

Pennsylvania under the Act.


       Next, we also find that Petitioner's claim of ineffective assistance of counsel lacks

merit. To establish ineffectiveness:


              ... a petitioner must plead and prove the underlying claim has
              arguable merit, counsel's actions lacked any reasonable
              basis, and counsel's actions prejudiced the petitioner.
              Counsel's actions will not be found to have lacked a
              reasonable basis unless the petitioner establishes that an
              alternative not chosen by counsel offered a potential for
              success substantially greater than the course actually
              pursued. Prejudice means that, absent counsel's conduct,
              there is a reasonable probability the outcome of the
              proceedings would have been different. The law presumes
              counsel was effective. Commonwealth v. Miner, 44 A.3d 684,
              687 (Pa. Super. 2012) citing Commonwealth v. Cox, 603 Pa.
              223, 983 A.2d 666, 678 (2009). See a/so § 9543(a)(2)(ii);
              Commonwealth v. Pierce, 537 Pa. 514, 645 A.2d 189 (1994).

      This test is commonly known as the "Pierce test." Additionally, all three prongs

of the test must be satisfied to overcome the presumption that counsel was effective.

Commonwealth v. Robinson, 877 A.2d 433, 439 (Pa. 2005).

      In this matter, as part of the negotiated plea, the District Attorney agreed to a

ten to twenty year state prison sentence, versus the total aggregate sentence he could

have received if convicted at trial which was one-hundred twenty (120) years. Counsel

was present with Petitioner during entry of his plea. As stated above, the colloquy,


                                             8
                                                                             Circulated 01/21/2015 01:43 PM




written and oral, made clear that he had consulted with his counsel and that his plea

was voluntary and knowing. Additionally, regarding Petitioner's claim that he wanted to

withdraw his plea and counsel's non-compliance with his wishes, Petitioner has not

sufficiently plead and proven that this claim has merit. All he has provided in support of

this allegation is one page of a multiple page letter from his trial counsel stating that

due to the timing of the receipt of letters sent by Petitioner expressing his wish to

withdraw his plea, he was unable to make such a motion with the court. Counsel then

states his opinion that the only grounds on which to withdraw the plea subsequent to

sentencing would be by claiming in a PCRA that he (counsel) "allowed or coerced [him]

into making an involuntary plea and was therefore ineffective." This in no way amounts

to an apology by trial counselor legal advice to claim in a PCRA petition that counsel

rendered him ineffective assistance of counsel. Further, we note that none of the

multiple letters he claims to have sent to counsel requesting to withdraw his plea were

presented to this court except one that is undated, unsigned, and bears no indication

that it had ever been mailed.

       Moreover, the principle of law stated by trial counsel is correct. For a defendant

to request the withdrawal of a guilty plea after sentence is imposed, he is required to

establish prejudice that results in a manifest injustice. As already stated above, proving

manifest injustice requires that appellant show his plea was involuntary or was entered

without knowledge of the charge. See, Lewis, supra. This heightened burden is

necessary to prevent the use of guilty pleas as a sentence-testing device.

Commonwealth v. Jones, 408 Pa. Super. 337, 340-41, 596 A.2d 885, 887 (1991) citing


                                             9
                                                                              Circulated 01/21/2015 01:43 PM




Commonwealth v. Harris, 403 Pa.super. 435, 437, 589 A.2d 264, 264-265 (1991)

(citations omitted). Based upon our review of the guilty plea and sentencing transcript,

Petitioner entered his plea voluntarily and knowingly, and the sentence negotiated was

significantly less than the possible maximums that may have been imposed had he

been convicted. As no manifest injustice has been established we find that counsel

acted reasonably and that Petitioner's claim of ineffectiveness fails.

       With respect to Petitioner's claim that his guilty plea was unlawfully induced,

based upon our preceding analysis, we again find it lacks merit.

       Petitioner's final claim is obstruction by government officials of the petitioner's

right to appeal where a meritorious appealable issue existed and was properly

preserved. To the extent that this Court can discern what Petitioner's claim is or what

relief he is seeking, we find that it is not cognizable under the Act. Any claims

pertaining to actions taken by prison officials in Connecticut or the documents provided

by Pennsylvania law enforcement relating to extradition are not within the jurisdictional

purview of this Court or the limited types of relief afforded by the PCRA.

      Accordingly, we enter the following:




                                             10